Exhibit 10.32J
CUSTOMER SUPPORT VARIABLES
between
THE BOEING COMPANY
and
AMERICAN AIRLINES, INC.
Supplemental Exhibit CS1-2
to Purchase Agreement Number 1980
 

P.A. No. 1980       SA-20         Page 1     BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT VARIABLES
relating to
BOEING MODEL 777-323ER AIRCRAFT
     Customer currently operates an aircraft of the same major model as the
777-323ER (Aircraft). Upon Customer’s request, Boeing will develop and schedule
a customized Customer Support Program to be furnished in support of the
Aircraft. The customized program will be based upon and equivalent to the
entitlements summarized below.
1. Maintenance Training.
     1.1 Maintenance Training Minor Model Differences Course, if required,
covering operational, structural or systems differences between Customer’s
newly-purchased Aircraft and an aircraft of the same model currently operated by
Customer; one (1) class of fifteen (15) students;
     1.2 Training materials, if applicable, will be provided to each student. In
addition, one set of training materials as used in Boeing’s training program,
including visual aids, text and graphics will be provided for use in Customer’s
own training program.
2. Flight Training.
     Boeing will provide, if required in Customer’s sole discretion, one
classroom course to acquaint up to fifteen (15) students with operational,
systems and performance differences between Customer’s newly-purchased Aircraft
and an aircraft of the same model currently operated by Customer.
     Any training materials used in Flight Training, if so required, will be
provided for use in Customer’s own training program.
3. Planning Assistance.
     3.1 Maintenance Engineering. Notwithstanding anything in Exhibit B to the
AGTA seemingly to the contrary, Boeing will provide the following Maintenance
Engineering support:
          3.1.1 Maintenance Planning Assistance. Upon request, Boeing will
provide assistance in identifying the impact to Customers maintenance program
resulting from minor model differences between the Aircraft and an aircraft of
the same model currently operated by the Customer.
          3.1.2 ETOPS Maintenance Planning Assistance. Upon request, Boeing will
provide assistance in identifying the impact to Customer’s ETOPS maintenance
program resulting from minor model differences between the Aircraft and an
aircraft of the same model currently operated by the Customer.
          3.1.3 GSE/Shops/Tooling Consulting. Upon request, Boeing will provide
assistance to Customer in identifying the impact to Customer’s maintenance tools
and
 

P.A. No. 1980       SA-20         Page 2     BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



ground support equipment resulting from the minor model differences between the
Aircraft and an aircraft of the same model currently operated by Customer.
     3.2 Spares. Boeing will revise, as applicable, the customized Recommended
Spares Parts List (RSPL) and Illustrated Parts Catalog (IPC).
4. Technical Data and Documents.
     Boeing will revise, as applicable, technical data and documents provided
with previously delivered aircraft of the same major model.
 

P.A. No. 1980       SA-20         Page 3     BOEING PROPRIETARY    

 